Title: To George Washington from Thomas Jefferson, 5 November 1793
From: Jefferson, Thomas
To: Washington, George


          
            [Germantown, Pa.] Tuesday Nov. 5. 1793.
          
          Th: Jefferson with his respects to the President sends for his perusal some of the
            letters which had been accumulating at his office, & which he received
              yesterday. he will wait on the President to-day to
            translate the Spanish papers sent by mister Short, as also with some other letters in
            foreign languages.
          Th: J. sends to the President a supply he received yesterday of paper, of which the
            President will be pleased to take any proportion he may have occasion for. he sends him
            wafers also & wax, & could furnish him copying ink, but he believes the
            President has no press here. Th: J. did not understand yesterday whether any meeting was
            desired to-day or at any other particular time.
        